Exhibit 10.1

Letter Agreement

 

[gheevwu2yvlg000001.jpg]

Michael L. Gravelle

Executive Vice President,

General Counsel and Corporate Secretary

 

 

Mr. William E. McDonald

Senior Vice President, Deputy General Counsel and

Corporate Secretary

Ceridian HCM Holding Inc.

3311 East Old Shakopee Rd.

Minneapolis, Minnesota 55425

 

Re:  Cannae Holdings, LLC Designated Board of Directors Seat

 

Dear Bill:

 

Effective as of March 31, 2020, Cannae Holdings, LLC relinquishes and terminates
its right to designate its one director designee to the Ceridian HCM Holding
Inc. (the “Company”) Board of Directors under that certain Voting Agreement,
dated as of April 30, 2019 (the “Voting Agreement”), to which we are a party and
Cannae and the Company agree to hereby terminate the Voting Agreement, other
than Sections 2.01(j) and (k) with respect to reimbursement and indemnification.

 

Sincerely,

 

Cannae Holdings, LLC

 

By:

 

/s/Richard L. Cox

Name:

 

Richard L. Cox

Title:

 

Managing Director and Chief Financial Officer

 

 

Accepted and Agreed

 

Ceridian HCM Holding Inc.

 

By:

 

/s/ Scott A. Kitching

Name:

 

Scott A. Kitching

Title:

 

Executive Vice President and General Counsel

 

1701 Village Center Circle, Las Vegas, NV 89134

 